Citation Nr: 1300909	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-46 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a left wrist disorder.

6.  Entitlement to an initial compensable rating for right foot plantar fasciitis.

7.  Entitlement to an initial compensable rating for left foot plantar fasciitis.

8.  Entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 based upon multiple, noncompensable, service-connected disabilities.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to April 1978 and from February 1980 to June 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in January 2009 and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in April 2011, at which time the Board remanded the Veteran's left ankle, eye, hypertension and sinus disorder claims for further development to include VA medical examinations which addressed the nature and etiology thereof.  Such examinations were accomplished in June 2011, and for the reasons detailed below the Board finds the evidence of record is adequate for resolution of these claims.  All other development directed by the Board's April 2011 remand regarding these claims appears to have been substantially completed.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that when this case was previously before it in April 2011, it included the issues of entitlement to service connection for plantar fasciitis and morphea scleroderma.  However, service connection was established for bilateral plantar fasciitis by the August 2012 rating decision and for morphea scleroderma by an October 2012 rating decision.  In view of the foregoing, these service connection claims have been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Granted, as detailed below, the issue of entitlement to initial compensable ratings for the bilateral plantar fasciitis is currently before the Board.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's left wrist, plantar fasciitis, and 38 C.F.R. § 3.324 claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that the Veteran submitted a VA medical opinion, dated in November 2012, in which the VA physician relates the etiology of a current back disorder and tinnitus to his active service.  However, service connection was denied for tinnitus by the Board in April 2011.  As such, it appears that this private medical opinion constitutes an application to reopen a claim of service connection for tinnitus and to service connection for back disability.  Regardless, the record does not reflect that either of these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that the November 2012 medical opinion also addressed the Veteran's left ankle and eye disorder claims, and it does not appear the Veteran has expressly waived initial consideration of such evidence by the AOJ pursuant to 38 U.S.C.A. § 20.1304.  However, for the reasons detailed below, the Board finds that the record supports a grant of service connection for both of these disabilities.  As such, the Veteran is not prejudiced by the Board proceeding with adjudication of these claims.


FINDINGS OF FACT

1.  The Veteran's left ankle strain had its onset in service.

2.  The Veteran's pterygium had its onset in service.

3.  The evidence shows that Veteran's hypertension was first diagnosed years after his separation from service, and the preponderance of the competent medical and other evidence of record is against a finding that this disability was incurred in, aggravated by, or otherwise the result of his active service.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a chronic sinus disorder that was incurred in, aggravated by, or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for left ankle strain are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for a grant of service connection for pterygium are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for a grant of service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  The criteria for a grant of service connection for a sinus disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this decision, the Board grants service connection for a left ankle and eye disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding these claims.

With respect to the claims of service connection for hypertension and a sinus disorder, the Board's observes the Veteran was sent VCAA-compliant notification via letters dated in June 2008 and April 2011 regarding what information and evidence is needed to substantiate these claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The notice also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  These claims were last adjudicated by an October 2012 Supplemental Statement of the Case (SSOC).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not indicated that there is outstanding evidence which relates the etiology of his hypertension and/or sinus disorder to service.  

The Board further notes that the Veteran was accorded VA medical examinations in June 2011 which included opinions that addressed the etiology of his current hypertension and sinus disorder.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, as the June 2011 VA examiner's opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds the examiner was aware of the pertinent factual premises in this case.  The Board also notes that the opinions provided by the examiner were supported by stated rationale consistent with the evidence of record.  No competent medical evidence is of record which specifically refutes the findings of the June 2011 VA examiners regarding these disabilities, nor has the Veteran identified any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of these claims.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  



General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Analysis - Left Ankle

Initially, the Board observes that the Veteran service treatment records confirm he was treated for left ankle pain in April 1992.  He reported that he had twisted his ankle six days earlier while running.  Assessment was second degree ankle sprain.  However, there does not appear to be any subsequent treatment for the left ankle during active service, nor did the Veteran identify any such disability as part of the Report of Medical History completed in conjunction with his February 1999 retirement examination.  There was also no indication of any left ankle disorder on the retirement examination itself.

The Board observes that the record confirms the Veteran does have a current left ankle disorder.  For example, as part of the June 2011 VA medical examination, the Veteran was diagnosed with left ankle strain.  The Board also observes that there is competent medical evidence that both supports and conflicts with the Veteran's contention that he incurred a chronic left ankle disorder while on active duty.

The June 2011 VA examiner opined that the Veteran's left ankle disorder was less likely as not related to his time in the service.  The rationale was that although he was seen for a left ankle condition while in the service, the residuals of this condition would not continue for 19 years.  As such, it appears that the VA examiner found that the current disability was not consistent with the condtion for which the Veteran was treated while on active duty.

Conversely, in the November 2012 medical opinion it was noted that the Veteran described a history of ankle pain dating from 1992, and had submitted Department of Defense (DOD) records (presumably his service treatment records) from his visits to his medical providers then and documentation of these issues were noted.  Based on all the information provided and reviewed for time comparison and correlation along with the clinician's clinical examination and his medical records, the clinician considered the Veteran's conditions to be "as likely as not" related to his injuries/complaints as noted on his military service records submitted.

In short, there is a competent medical opinion against the current left ankle disorder being etiologically linked to active service to include the documented treatment for left ankle pain in April 1992, and an opinion which supports such an etiological link.  Both the June 2011 VA examiner and November 2012 clinician appear to be qualified to render such a competent medical opinion, and both were familiar with the nature of the current left ankle disorder and the Veteran's documented medical history from an examination and review of the records.  As such, this evidence appears to be the very definition of equipoise.

The Board further notes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a grant of service connection for his left ankle disorder.

Analysis - Eye

In this case, the Board acknowledges that the Veteran is competent, as a lay person, to describe vision problems.  Further, his service treatment records document decreased visual acuity during his active service.  The November 2012 medical opinion also noted that the Veteran complained of blurred vision since 1992, and concluded that it was "as likely as not" that these complaints were related to military service.

The Board notes, however, that vision loss - a refractive error of the eye - is one of the specific conditions that VA does not grant service connection for, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life-long defect, and is normally a static condition which is incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  Thus, the issue is whether the Veteran has an acquired disability of the eye other than refractive error that is etiologically linked to his active service.

The November 2012 medical opinion did not diagnose an eye disorder other than refractive error.  However, the June 2011 VA eye examination did diagnose such an acquired eye disorder.  Specifically, pterygium, which the examiner described as small, benign masses of tissue that form adjacent to the cornea and are thought to be caused by UV and/or wind/environmental irritant exposure.  

The Board acknowledges that the June 2011 VA examiner opined that it was less likely as not (less than 50/50 probability) that the pterygium was caused by or a result of in-service injury/event/trauma.  However, the examiner also stated that, per the available records, the pterygium developed somewhere between 1995 and 1998.  In short, the examiner concluded that this disability actually originated during a period of time when the Veteran was on active duty.  This is consistent with the Veteran's own lay contentions, as well as the November 2012 medical opinion.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the record reflects that the Veteran developed the eye condition of pterygium while on active duty.  Therefore, service connection is warranted for this disability.  No other acquired eye disorder is demonstrated by the evidence of record as being related to active service.

Analysis - Hypertension and Sinus Disorder

Initially, the Board notes that the Veteran has indicated that his hypertension and sinus disorder developed while on active duty.  However, he does not appear to have provided any specific details in regard to these contentions.  The Board further notes that for VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, hypertension requires specific medical testing to diagnose and is thus not a disability capable of lay observation.  Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.  Moreover, while the Veteran is competent to describe his visible sinus problems, competent medical evidence is required to determine whether such complaints are due to a chronic disability as opposed to an acute illness.  Thus, competent medical evidence is required to diagnose and determine the etiology of these disabilities.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that the Veteran's service treatment records do not appear to contain any findings indicative of hypertension while on active duty.  For example, his blood pressure was noted as being 129/85 (systolic/diastolic) on his February 1999 retirement examination.  Similarly, there were no findings of a chronic sinus disorder while on active duty, and his sinuses were clinically evaluated as normal on his retirement examination.  Moreover, on the concurrent Report of Medical History, the Veteran indicated that he had not experienced sinusitis nor high or low blood pressure.  

The Board also observes that there is no competent medical evidence of hypertension or a chronic sinus disorder until years after the Veteran's separation from service.  As such, the Veteran is not entitled to a grant of service connection for hypertension pursuant to 38 C.F.R. 3.307 and 3.309(a) which allows for a presumptive grant of service connection for such chronic disability that is shown to be present to a compensable degree within the first post-service year.  

Inasmuch as the Veteran was not diagnosed with hypertension or a sinus disorder until years after his separation from service, and the Veteran himself indicated at the time of his retirement examination that he had not experienced either condtion, the record appears to be inconsistent with and conflict with his current report indicating continuity of symptomatology.  Moreover, no competent medical opinion is of record that relates the etiology of either disability to service.  In fact, the June 2011 VA examinations of these disabilities contain opinions against such a finding.  Specifically, the VA examiner for the Veteran's hypertension opined that this disability was less likely as not related to his time in service, and noted that his treatment started 3 years ago.  As such, it appears the examiner concluded that there was no evidence indicative of such a disability until years after service.  Similarly, the VA examiner for the Veteran's sinuses diagnosed allergic rhinitis, and opined that this condtion was less likely as not related to his time in the service.  The rationale was that this condition was secondary to the Veteran's own immune system as well as exposure to local environmental allergens.  For the reasons detailed above, the Board has already determined that these opinions were adequate for resolution of this case.

In view of the above, the Board finds that that the preponderance of the evidence is against the claims of service connection for hypertension and a sinus disorder.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.


ORDER

Service connection for left ankle strain is granted.

Service connection for pterygium is granted.

Service connection for hypertension is denied.

Service connection for a sinus disorder is denied.

REMAND

Initially, the Board observes, as noted in the introduction, service connection was established for right and left plantar fasciitis by an August 2012 rating decision.  Noncompensable ratings were assigned for both disabilities.  In October 2012, the Veteran submitted a Notice of Disagreement (NOD) contending, in essence, that compensable ratings were warranted for these disabilities.  However, the record does not reflect that a SOC has as yet been promulgated on these issues.  Under the circumstances, the Board has no discretion and is obliged to remand the issues for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

As to the left wrist disorder claim, the Board observes that the June 2011 VA examination of this disability diagnosed left wrist strain, and opined that this condition was less likely as not related to his time in the service.  The rationale in support of this opinion was that there were no records of this condition in the claims file.  The Board observes, however, that the Veteran's service treatment records contain a report of a left wrist X-ray dated in June 1987.  The reasons for the request was hyperdorsal flexion of the left wrist - deformity noted with edema and pain.  The X-ray itself revealed a relative transverse fracture through the distal metaphyseal aspect of the left radius; the distal fracture fragment was dorsally oriented to the proximal fragment; the left ulnar styloid appeared somewhat irregular and fracture could not be totally excluded; and there was accompanying tissue swelling.

The Board further notes that it is not clear whether this June 1987 X-ray report is actually in regard to the Veteran.  The report is dated during his active service, contained in the file of his service treatment records, and includes the Veteran's social security number.  However, a different name than that of the Veteran is identified as the person on whom the X-ray was conducted.  Moreover, the date of birth of this individual is different from that of the Veteran.  In fact, the date of birth is identified as being in July 1975, which would have made the individual approximately eleven (11)-years-old at the time the X-ray was conducted.  As such, it is not clear whether this X-ray is actually the Veteran.

The Board does note that the June 1987 left wrist X-ray report does contain evidence of fracture, as detailed above.  Further, it does not appear that any X-ray of the left wrist was conducted as part of the June 2011 VA examination.  Therefore, the Board concludes that a remand is required for a new examination which does include an X-ray or other requisite testing to determine whether the current findings are consistent with that of the June 1987 X-ray report on file.  If such is the case, then it would appear the X-ray was that of the Veteran, and he had a left wrist disorder that was incurred during service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also finds that any outstanding treatment records regarding the Veteran's claimed left wrist disorder should be obtained while on remand.

As the resolution of these claims may affect the Veteran's claim of entitlement to a 10 percent evaluation under 38 C.F.R. § 3.324 based upon multiple, noncompensable, service-connected disabilities, the Board finds that these claims are inextricably intertwined.  Therefore, the Board will defer adjudicating the 38 C.F.R. § 3.324 claim until after the development directed on the other claims have been accomplished.

Accordingly, the case is REMANDED for the following action:

1.  As to the claims of entitlement to compensable ratings for the service-connected bilateral plantar fasciitis, issue the Veteran an SOC to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  Then allow the Veteran the requisite period of time for a response. 

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his left wrist disorder since June 2011.  After securing any necessary release, please obtain those records not on file.

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his claimed left wrist disorder.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not that the current left wrist disorder was incurred in, aggravated by, or otherwise the result of the Veteran's active service.  In making this determination, X-rays or other relevant testing should be conducted on the left wrist; and the examiner should address whether the results of such testing are consistent with the findings documented on the June 1987 X-ray report on file.  A complete rationale for any opinion expressed should be provided.

4.  Then readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in October 2012, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


